Dismissed and Memorandum Opinion filed February 17, 2005








Dismissed and Memorandum Opinion filed February 17,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01224-CV
____________
 
IN THE INTEREST OF M.E.
 
 

 
On Appeal from the 247th District
Court
Harris County, Texas
Trial Court Cause No. 04-24069
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed September 17,
2004.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On January 19, 2005, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant filed no response.
Accordingly, the appeal is ordered dismissed.




 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 17, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.